Citation Nr: 0939282	
Decision Date: 10/16/09    Archive Date: 10/28/09

DOCKET NO.  08-08 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an effective date earlier than March 23, 2007 
for the award of service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant



ATTORNEY FOR THE BOARD

C. dR. Dale, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to July 
1973.  He died in August 2004 at the age of 58.  The 
appellant is the Veteran's surviving spouse. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which granted entitlement to service 
connection for the cause of the Veteran's death and granted 
the effective date that is the subject of the current appeal.

In July 2009 a Travel Board hearing was held before the 
undersigned Acting Veterans Law Judge.  The transcript of 
that hearing is of record.  


FINDINGS OF FACT

1.  The Veteran died in August 2004. 

2.  In October 2004, the appellant filed an original service 
connection claim for the cause of the Veteran's death. 

3.  In a January 2005 rating decision, the RO denied service 
connection for the cause of the Veteran's death.  The 
appellant was notified of this decision and of her appeal 
rights in February 2005 and did not appeal the decision. 

4.  The appellant filed to reopen the claim on March 23, 
2007. 

5.  By rating decision dated in July 2007, the RO granted 
service connection for the cause of the Veteran's death and 
an effective date of March 23, 2007 was assigned. 

6.  The record does not contain an unadjudicated claim for 
service connection for the Veteran's cause of death prior to 
the appellant's March 23, 2007, claim.


CONCLUSION OF LAW

The criteria for the assignment of an effective date prior to 
March 23, 2007, for the award of service connection for the 
cause of the Veteran's death have not been met.  38 U.S.C.A. 
§§ 5103, 51 03A, 5107. 5110 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.1, 3.159, 3.400 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant asserts that an earlier effective date is 
warranted for an award of service connection for the cause of 
the Veteran's death.  She argues that the effective date 
should be August 5, 2004, the date of the Veteran's death.  

In a January 2005 rating decision, the RO denied service 
connection for the cause of the Veteran's death.  The 
appellant was advised of that determination in February 2005 
but did not appeal the decision and it became final.  
Thereafter, in March 2007 the appellant filed a claim for 
dependency and indemnity compensation.  Ultimately, in a 
rating action dated in July 2007, the RO granted service 
connection for cause of the Veteran's death and assigned an 
effective date of March 23, 2007.  The appellant was advised 
of the determination in August 2007 and appealed the decision 
as to the assigned effective date.  
Dependency and Indemnity Compensation (DIC) may be awarded to 
a surviving spouse upon the service-connected death of a 
veteran, with service connection determined according to the 
standards applicable to disability compensation.  38 U.S.C.A. 
§ 1310 (West 2002); 38 C.F.R. § 3.5(a) (2009).  A veteran's 
death may be service connected if the death resulted from a 
disability incurred or aggravated in the line of duty in the 
active military, naval or air service.  38 U.S.C.A. § 1310 
(West 2002); 38 C.F.R. § 3.303(a) (2009).  The service-
connected disability may be either the principal or a 
contributory cause of death.  38 C.F.R. § 3.312(a) (2009). 

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 (West 2002) and 38 C.F.R. § 
3.400 (2009).  The effective date of an evaluation and award 
of compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  Id. 

The effective date for disability compensation claims based 
on direct service connection is the day following separation 
from active service, or the date entitlement arose, if the 
claim is received within 1 year after separation from 
service; otherwise, the effective date is the date of the 
receipt of claim, or the date that the entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 
3.400(b)(2)(i). 

The effective date of service connected death after 
separation from service will be the first day of the month in 
which the Veteran's death occurred if the claim is received 
within one year after the date of death; otherwise, the 
effective date is the date of receipt of the claim.  
38 C.F.R. § 3.400(c)(2) (2009).

The effective date of an award based on a claim reopened 
after final adjudication shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
receipt of application therefore or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400(r). 

The effective date of an award based on the receipt of new 
and material evidence in a claim reopened after final 
disallowance will be the date of receipt of the claim or the 
date entitlement arose, whichever is later.  38 U.S.C.A. § 
5110; 38 C.F.R. §§ 3.1(r), 3.400(q)(1)(ii). 

A claim is a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  Any 
communication or action indicating an intent to apply for VA 
benefits from a claimant or representative may be considered 
an informal claim.  Such informal claim must identify the 
benefit sought.  38 C.F.R. § 3.155(a).  VA must look to all 
communications from a claimant that may be interpreted as 
applications or claims, formal and informal, for benefits and 
is required to identify and act on informal claims for 
benefits.  Servello v. Derwinski; 3 Vet. App. 196, 198 
(1992). 

The U.S. Court of Appeals for Veterans Claims (Court) has 
made it plain that the date of the filing of a claim is 
generally controlling in determinations as to effective 
dates.  See Lalonde v. West, 12 Vet. App. 377, 380 (1999) 
(citing Hazan v. Gober, 10 Vet. App. 511 (1997); Washington 
v. Gober, 10 Vet .App. 391 (1997); Wright v. Gober, 10 Vet. 
App. 343 (1997).  

The Board acknowledges the appellant's contention that an 
effective date of August 5, 2004, the date of the Veteran's 
death is warranted in this case, based on 38 C.F.R. 
§ 3.400(c)(2).  However, the Board points out that the file 
contains a prior final decision, issued in January 2005, 
denying service connection for the cause of the Veteran's 
death, which was not appealed.  A final decision is subject 
to revision only by a motion of clear and unmistakable error 
(CUE).  38 U.S.C.A. §§ 7105, 5109A; see also Rudd v. 
Nicholson, 20 Vet. App. 296 (2006).  The appellant has not 
alleged that the January 2005 rating decision contained CUE.  
Accordingly, that decision constitutes a legal bar to an 
effective date of award of service connection for the cause 
of the Veteran's death prior to the date of that decision.  

Thereafter, in an application received by VA on March 23, 
2007, the appellant requested that the service connection 
claim for the cause of the Veteran's death be reopened.  This 
application was successful and service connection for the 
cause of the Veteran's death was granted effective from March 
23, 2007, the date of receipt of the application to reopen 
the claim.  The effective date of an original claim for 
compensation or a claim for compensation reopened after a 
final disallowance is the date that entitlement arose or the 
date that the claim was received by V A, whichever is the 
later date.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400. 

Accordingly, the appropriate effective in this case is March 
23, 2007, as currently assigned; the date of receipt by VA of 
the (successful) claim to reopen.  The Board is unable to 
identify any formal or informal claim filed after the final 
rating action dated in January 2005 and prior to the 
successful application to reopen received on March 23, 2007, 
which could provide a basis for an earlier effective date.  
As indicated by the aforementioned regulation, the date 
entitlement arose would not provide the basis for an earlier 
effective date in this case, as the later date in this case - 
the date the (successful) claim to reopen was received by VA, 
prevails in cases involving claims for compensation reopened 
after a final disallowance. 

In summary, and with all due respect for the appellant's 
belief in the validity of her claim, the Board is constrained 
by the law and regulations described above governing the 
establishment of effective dates for the award of 
compensation.  As such, there is no legal basis for 
assignment of an earlier effective date for the grant of 
service connection for the cause of the Veteran's death and 
the claim must be denied.  

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b) (2008); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the Court held that VA must inform the claimant of 
any information and evidence not of record (l) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide. 

With respect to the appellant's claim for an earlier 
effective date, no VCAA notice is necessary because, as is 
more thoroughly explained above, the outcome of this earlier 
effective date claim depends exclusively on documents which 
are already contained in the VA claims folder.  The United 
States Court of Appeals for Veterans Claims has held that an 
appellant claiming entitlement to an earlier effective date 
is not prejudiced by failure to provide her with VCAA notice 
of the laws and regulations governing effective dates, if, 
based on the facts of the case, entitlement to an earlier 
effective date is not shown as a matter of law.  See Nelson 
v. Principi, 18 Vet. App. 407, 410 (2004).  No additional 
development could alter the evidentiary or procedural posture 
of this case.  In the absence of potential additional 
evidence, no notice is necessary. See Dela Cruz v. Principi, 
15 Vet. App. 143, 149 (2001) [VCAA notice not required where 
there is no reasonable possibility that additional 
development will aid the claimant].  The Board therefore 
finds that VA's duties to notify and assist contained in the 
VCAA are not applicable to this claim as well. 

Furthermore, the Board finds that general due process 
concerns have been satisfied in connection with this appeal. 
See 38 C.F.R. § 3.103 (2008).  The appellant engaged the 
services of a representative and was provided with ample 
opportunity to submit evidence and argument in support of her 
claim.  The Board concludes that all reasonable efforts were 
made by the VA to obtain evidence necessary to substantiate 
the claim.  No further assistance with the development of 
evidence is required.  


ORDER

Entitlement to an effective date prior to March 23, 2007, for 
the grant of Dependency and Indemnity Compensation is denied. 




____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


